DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8, filed February 15, 2022, with respect to the drawing objections have been considered and are accepted. In light of the amended specification, the drawing objections have been withdrawn.
Applicant’s arguments, see page 9, filed February 15, 2022, with respect to the specification objections have been considered and are accepted. In light of the amended specification, the specification objections have been withdrawn.
Applicant’s arguments, see page 9, filed February 15, 2022, with respect to the claim objection have been considered and are accepted. In light of the amended claim, the claim objection has been withdrawn.
Applicant’s arguments, see page 9, filed February 15, 2022, with respect to the claim rejections under 35 U.S.C. §112 have been considered and are accepted. In light of the amended claims, the 35 U.S.C. §112 objections have been withdrawn.
Applicant’s arguments, see page 9-10, filed February 15, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on February 15, 2022. Claim 14 has been cancelled, and claims 1-13 and 15-16 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  
Claim 3, line 12, “to the fist mount point”, should read, “to the first mount point.”
Claim 12, lines 2-3, “of the the second strap portion”, should read, “of the second strap portion. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 20110005646 A1).
		Regarding Claim 3, Amram teaches a system comprising;
A configurable strap (2 in Modified Figure 22 below). (Figs. 10, 21-26, 33-35, 47-48; [0058])
Including a first clasp (3 in Modified Figure 22 below), a second clasp (2 in Modified Figure 22 below), a third clasp (2 in Modified Figure 22 below), and a fourth clasp (2 in Modified Figure 22 below). (Figs. 10, 21-26, 33-35, 47-48; [0069])
A bag (1 in Modified Figure 22 below) having a first mount point (4 in Modified Figure 22 below) and a second mount point (4 in Modified Figure 22 below). (Figs. 21-26, 33-35, 47-48; [0059])
Wherein the configurable strap (2 in Modified Figure 22 below) is configured to couple to the first mount point (4 in Modified Figure 22 below) and the second mount point (4 in Modified Figure 22 below) to form different configurations including an across the body strap (Fig. 22), a shoulder length strap (wherein Nelson describes “handles are shoulder-length”), a small handle strap (Fig. 45), or a clutch length strap (Fig. 47). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])
An across the body strap (2 in Modified Figure 22 below) where the first clasp (3 in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the fourth clasp (3 in Modified Figure 22 below) is coupled to the second mount point (4 in Modified Figure 22 below). (Fig. 22; [0073])
A shoulder strap (2 in Modified Figure 22 below) where the first clasp (3 in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the second clasp (2 in Modified Figure 22 below) is coupled to the second mount point (4 in Modified Figure 22 below). (Fig. 22; [0097])
A small handle strap (2 in Modified Figure 22 below) where the third clasp (3 in Modified Figure 22 below) is coupled to the first mount point (4 in Modified Figure 22 below) and the fourth clasp (3 in Modified Figure 22 below) is coupled to the second mount point (40 in Modified Figure 4 above). (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).

    PNG
    media_image1.png
    28
    24
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    25
    24
    media_image2.png
    Greyscale
A clutch strap (As seen in Figure 47) where the third clasp (3 in Modified Figure 22 below) and the fourth clasp (3 in Modified Figure 22 below) are coupled to the fist mount point (4 in Modified Figure 22 below). (Fig. 47; [0084]) 
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    29
    22
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]	 
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    25
    31
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    25
    30
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    24
    24
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    795
    344
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    24
    159
    media_image8.png
    Greyscale

	Regarding Claim 9, Nelson further teaches wherein each the first clasp (3 in Modified Figure 22 above), the second clasp (3 in Modified Figure 22 above), the third clasp (3 in Modified Figure 22 above), and the fourth clasp (3 in Modified Figure 22 above), each include one of a fastener comprising; loop connectors, hooks, lobster claws (3 in Modified Figure 22 above), spring rings, fold over clasps, magnets, and buttons. (Fig. 10; [0069])

	Regarding Claim 11, Nelson teaches a method comprising;
	Decoupling a second strap portion (2b in Modified Figure 22 above) from a first strap portion (2a in Modified Figure 22 above); andHB: 4892-5401-6782.1PatentDocket No. 301953-1245Filed Via EFS-Web coupling both a first end and a second end of the second strap portion to a first mount point of a bag to form a clutch strap. (wherein each end of a clasp is connected, and a single strap handle is shown connected to a single grommet in Fig. 47). (Fig. 47; [0084])

	Regarding Claim 12, Nelson further teaches decoupling the first end and the second end of the second strap portion (2b in Modified Figure 22 above) from the first mount point (4 in Modified Figure 22 above); and coupling a first end of the first strap portion (2a in Modified Figure 22 above) to the first mount point (4 in Modified Figure 22 above) and a second end of the first strap portion (2a in Modified Figure 22 above) to a second mount point (4 in Modified Figure 22 above)  to form a shoulder strap. (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap to integrate a shoulder strap, in addition Nelson teaches in an embodiment that (“handles are shoulder-length”). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])

	Regarding Claim 13, Nelson further teaches decoupling the second end of the second strap portion (2b in Modified Figure 22 above) from the first mount point (4 in Modified Figure 22 above)  and coupling the second end of the second strap portion (2b in Modified Figure 22 above) to the second mount point (4 in Modified Figure 22 above) to form a small handle. (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap and reattaching to a supplementary grommet to create a small handle strap). (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).

	Regarding Claim 15, Nelson further teaches decoupling the first end of the second strap portion (2b in Modified Figure 22 above)  from the first mount point (4 in Modified Figure 22 above); coupling a first end of the fist strap portion (2a in Modified Figure 22 above)  to a second mount point (4 in Modified Figure 22 above) of the bag (1 in Modified Figure 22 above); and coupling the second end of the second strap portion (2b in Modified Figure 22 above) to a second end of the first strap portion (2s in Modified Figure 22 above) to from an across the body strap (as depicted in Figure 22). (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling a clutch strap and reattaching it to another strap in order to create a cross body strap). (Fig. 22; [0073])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 16 are unpatentable over Amram (US 20040065708 A1), in view of Brown et al. (US 6390345 B1), and further in view of Nelson (US 20110005646 A).
	Regarding Claim 1, Amram teaches a configurable strap (32) comprising;
A first strap portion (32a in Modified Figure 4 below) having an adjustable section (38),
A first clasp (44) on a first end (74) of the first strap portion (32a in Modified Figure 4 below). (Figs. 2-4; [0056], [0058])
A second clasp (44) on a second end (76) of the first strap portion (32a in Modified Figure 4 below) opposite the first end of the first strap portion (32a in Modified Figure 4 below). (Figs. 2-4; [0061])
A second strap portion (32b in Modified Figure 4 below) having a third clasp (44) on a first end (74b in Modified Figure 4 below) of the second strap portion (32b in Modified Figure 4 below). (Figs. 2-4; [0061])
A fourth clasp (44) on a second end (76b in Modified Figure 4 below) of the second strap portion (32b in Modified Figure 4 below) opposite the first end (74b in Modified Figure 4 below) of the second strap portion (32b in Modified Figure 4 below). (Figs. 2-4; [0061])
Wherein the first clasp (44) and the third clasp (44) are configured to couple together to join together the first strap portion (32a in Modified Figure 4 below) and the second strap portion (32b in Modified Figure 4 below). (Figs. 2-4; [0061])
Wherein the first clasp (44), the second clasp (44), the third clasp (44), and the fourth clasp (44) are configured to connect to a bag mount point (40 in Modified Figure 4 below), wherein manipulation of the adjustable section (38) is configured to increase or decrease a length of the first strap portion (32a in Modified Figure 4 below) as measured between the first clasp (44) and the second clasp (44). (Wherein the length as measured between the clasps would be increased or decreased in accordance to the amount of material displaced by the adjustable section). (Figs. 2-4; [0034], [0056], [0061])
First and second mount points (40 in Modified Figure 4 below) to form different configurations including an across the body strap (Fig. 4) where the first clasp (44) is coupled to the first mount point (40 in Modified Figure 4 below) and the fourth clasp (44) is coupled to the second mount point (40 in Modified Figure 4 below), a shoulder strap (Fig. 2) where the first clasp (44) is coupled to the first mount point and the second clasp (44) is coupled to the second mount point (40 in Modified Figure 4 below).(Fig. 2; [0058], [0068])
 A small handle strap (32) where the third clasp (44) is coupled to the first mount point (40 in Modified Figure 4 below)and the fourth clasp (44) is coupled to the second mount point (40 in Modified Figure 4 below). (Wherein a user could select two mount points (40 in Modified Figure 4 below), and utilize the clasps (44) of a strap (32) to assemble a small handle strap, and Amram teaches “Removable pack Straps make possible the option of providing a multiplicity of relatively inexpensive Straps or Strap pairs that may be attached interchangeably to the pack”). (Figs. 2-4; [0034], [0056], [0061])

	Amram does not teach wherein the second strap portion has a length that is shorter than the shortest length of the first strap portion as measured between the first clasp and the second clasp, or a clutch strap where the third clasp and the fourth clasp are coupled to the fist mount point;

	Regarding the shorter strap, Brown et al. further teaches wherein the second strap portion (54) has a length that is shorter than the shortest length of the first strap portion (52) as measured between the first clasp (56) and the second clasp (62). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Amram above, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding the clutch strap, Nelson further teaches a clutch strap (CS in Modified Figure 47 below) where the third clasp (C in Modified Figure 47 below) and the fourth clasp (C in Modified Figure 47 below) are coupled to the fist mount point (MP in Modified Figure 47 below). (Fig. 47; [0084])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Amram above, and provide a for a clutch strap configuration as taught by Nelson. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide the user with a clutch strap configuration in order to provide a wristlet when the bag is being used as a clutch.       

    PNG
    media_image9.png
    578
    584
    media_image9.png
    Greyscale












    PNG
    media_image10.png
    589
    440
    media_image10.png
    Greyscale









	Regarding Claim 2, Amram further teaches the configurable strap (32) of claim 1, wherein each the first clasp (44), the second clasp (44), the third clasp (44), and the fourth clasp (44) each include one of a fastener comprising; loop connectors, hooks, lobster claws (44), spring rings, fold over clasps, magnets, and buttons. (Figs. 2-4; [0058], [0061])

	Regarding Claim 16, Amram further teaches wherein each of the first clasp (44), the second clasp (44), the third clasp (44), and the fourth clasp (44) comprise a same type of fastener. (Wherein it can be seen in Fig. 4 each fastener is a lobster claw). (Figs. 2-4; [0058], [0061])

Claims 4-8 are unpatentable over Nelson (US 20110005646 A), in view of Brown et al. (US 6390345 B1).

	Regarding Claim 4, Nelson teaches all of the elements of the invention described in claim 3 above;
	Nelson further teaches wherein the configurable (2 in Modified Figure 22 above) strap includes a first strap portion (2a in Modified Figure 22 above), a first end of the first strap portion (2a in Modified Figure 22 above), a second end of the first strap portion opposite the first end of the first strap portion, a second strap portion (2b in Modified Figure 22 above), a first end of the second strap portion (2b in Modified Figure 22 above), and a second end of the second strap portion (2b in Modified Figure 22 above) opposite the first end of the second strap portion (2b in Modified Figure 22 above), wherein the first clasp (3 in Modified Figure 22 above) is coupled to the first end of the first strap portion (2a in Modified Figure 22 above), the second clasp (3 in Modified Figure 22 above) is coupled to the second end of the first strap portion (2a in Modified Figure 22 above), the third clasp (3 in Modified Figure 22 above) is coupled to the first end of the second strap portion (2b in Modified Figure 22 above), and the fourth clasp (3 in Modified Figure 22 above)  is coupled to the second end of the second strap portion (2b in Modified Figure 22 above). (Wherein it can be seen that Nelson teaches both strap portions having clasps at either end.) (Figs. 10, 21-26, 33-35, 47-48; [0069])

	Nelson does not teach a second strap portion shorter than the first strap portion.

	Brown et al. further teaches a second strap portion (54) shorter than the first strap portion (52). (Wherein it can be seen that strap (54) is shorter than strap (52). (Fig. 1; Col. 2, Lines 40-48)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson, and provide a second strap that is shorter than the shortest length of the first strap as taught by Brown et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with reconfigurable straps in different sizes to accomplish different utilities for the user.       

	Regarding Claim 5, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the across the body strap configuration (Fig. 22), the first clasp (3 in Modified Figure 22 above) and the third clasp (3 in Modified Figure 22 above) are coupled together to join together the first strap portion (2a in Modified Figure 22 above) and the second strap portion (2b in Modified Figure 22 above) (Fig. 22; [0073])

	Regarding Claim 6, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the shoulder strap configuration, the first clasp (3 in Modified Figure 22 above) and the third clasp  (3 in Modified Figure 22 above) are disconnected to separate the first strap portion  (2a in Modified Figure 22 above) and the second strap portion  (2b in Modified Figure 22 above). (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling an across the body strap to integrate a shoulder strap, in addition Nelson teaches in an embodiment that (“handles are shoulder-length”). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])

	Regarding Claim 7, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson further teaches when the configurable strap (2 in Modified Figure 22 above) is coupled into the small handle configuration, the first clasp (3 in Modified Figure 22 above) and the third clasp (3 in Modified Figure 22 above) are disconnected to separate the first strap portion (2a in Modified Figure 22 above). (Wherein a user could select two mount points (4 in Modified Figure 22 above), and utilize the clasps (3 in Modified Figure 22 above) of a strap (2 in Modified Figure 22 above) to assemble a small handle strap. (Wherein a small handle strap can be seen assembled in Figs. 25, 45-46, 48).

	Regarding Claim 8, Nelson teaches all of the elements of the invention described in claim 4 above;
	Nelson teaches the system of claim 4 wherein, when the configurable strap (2 in Modified Figure 22 above) is coupled into the shoulder strap configuration, the first clasp  (3 in Modified Figure 22 above) and the third clasp  (3 in Modified Figure 22 above) are disconnected to separate the first strap portion  (2a in Modified Figure 22 above) and the second strap portion  (2b in Modified Figure 22 above). (Wherein by using interchangeable straps for the bag (1 in Modified Figure 22 above), Nelson anticipates decoupling an across the body strap to integrate a shoulder strap, in addition Nelson teaches in an embodiment that (“handles are shoulder-length”). (Figs. 21-26, 33-35, 45, 47-48; [0084], [0097])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20110005646 A), as applied to claim 3 above, and in view of Mohammad et al. (US 20120205408 A1).
	Regarding Claim 10, Nelson, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the bag resembles a plush toy or character.
	Mohammed et al. further teaches wherein the bag (410) resembles a plush toy or character. (Figs. 1-2; [0057])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bag as taught by Nelson, and provide for the bag to resemble a plush toy or character as taught by Mohammad et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for a bag with an exterior aesthetic that would appeal to the user.             

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Busam et al. (US 10165837 B2), teaches a reconfigurable storage device.
Tekulve (US 20150068651 A1), teaches a handbag with an interchangeable strap comprising two straps.
Stupski (US 20100252152 A1), teaches a strap system incorporating multiple interchangeable straps.
Plantan (US 20060208043 A1), teaches an interchangeable strap system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733